     Case 2:19-cv-00789-MCE-EFB Document 19 Filed 08/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     MARCELINO CLEMENTE,                               2:19-cv-00789 MCE EFB
13
                                            Plaintiff, [PROPOSED] ORDER
14
                    v.
15                                                     Judge:        Hon. Edmund F. Brennan
                                                       Trial Date:   TBD
16   STINSON,                                          Action Filed: July 2, 2018
17                                        Defendant.
18

19         The Court, having considered Defendant’s motion to modify the discovery and scheduling

20   order, and good cause having been found:

21         IT IS HEREBY ORDERED: Defendant’s motion is granted. The deadline to serve

22   discovery requests is extended to January 24, 2021, the deadline to conduct discovery is extended

23   to March 25, 2021, and the deadline to file dispositive motions is extended to July 8, 2021.

24   Dated: August 4, 2020.
25
                                                          The Honorable Edmund F. Brennan
26

27

28

                         [PROPOSED] ORDER Re: Mot. to Mod. Disc. and Sched. Ord. (2:19-cv-00789 MCE EFB)
